  Case 2:20-cv-03044-CJC-JEM Document 20 Filed 05/21/20 Page 1 of 1 Page ID #:53

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       CV 20-03044-CJC (JEMx)                              Date     May 21, 2020
 Title          Alain Michael v. Hyundai Motor America



 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                          None Reported                      __________
            Deputy Clerk                       Court Reporter / Recorder                Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                          VOLUNTARY DISMISSAL

       The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [19], hereby orders this action dismissed without prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                   -      :       -
                                                  Initials of Deputy Clerk   gga




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
